Title: To Benjamin Franklin from James Parker, 18 April 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, April 18 1768
This Morning only the January Packet arrived after about 13 Weeks Passage, and tho’ I had not the Pleasure of one Line from you, yet I will once more adventure to write, tho’ uncertain whether it will meet you there or not.
Matters of the Post-Office go on as usual. I think I told you the Issue of the Suit against Holt, at New Haven, and the Stopping of the Hartford Rider a While: but that on the Representation of the Commissioners of the Customs at Boston, Mr. Foxcroft ordered it to be revived, so dangerous is a Precedent: tho’ it really never clear’d itself.
In my private Affairs, I continue struggling, and gain Ground a little. The 14th of March, I began a Piece you’ll see in the Paper called, The American Whig; I had had room to hope some great Run of it: I ventured near 200 more than usual, and I had above 100 new Subscribers in less than a Fortnight; and I should soon have had all I had ventured, had not Holt meanly pirated on me, in a Manner very injurious. He advertised it directly to reprint it, in a separate Half Sheet, to his Customers gratis, and to others at 8s. per An. so that whoever wanted the Paper purely for that, could get it so much cheaper. He always was a Creeper into other Men’s Labours particularly mine. It put a Stop to mine, and I have had but one or two this Week past; I have still Writs out for him, but he either bribes the Sheriff, or eludes him.
B Mecom having been near 4 Years at New-Haven, and never paid me a Copper Rent, I have refused to let him have that Press and Letter longer: so he is preparing to leave it, and go to Journey-Work. Indeed, I now think he has not a Capacity for a Master, and Green having set up at New-Haven, took away a great deal of his Business. I have taken the large Letter here, and the small which is quite worn; I have hired to Green: and this is all I have made by my New-Haven Venture.
I have had several little Party Jobs, but the best of them is a Letter, I send you one of with this, a few done upon fine Paper only. They sold pretty well here.
The Assembly of the Jerseys are now sitting at Amboy. I heard from the Governor yesterday; He and his Family were well.
We have the coldest, backwardest Spring ever known. It look’d more like Summer the 16th of February, than the 16th of April, Ever Thing looks now like January: It is said to be a very bad Prospect for the Wheat in general, and Cattle die for Want of Fodder in many Places.
This is all worthy of Note at present. We all join in humble Respects whilst I am Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London